On petition for rehearing.
Respondents by their petition for rehearing call to our attention a possible situation whereby nnder our opinion the relators might drop their appeal and since the State of Montana relied upon the order of the respondent court, in such event, the State would have no appeal because of procedural time limits involved.
Relators petitioned this court for relief by appropriate writ in aid of their appeal from the award of the Commission. Under such award the State was required to deposit with the Clerk of the District Court the amount thereof before it could be let into possession of the property, and relators could require a portion thereof to be delivered to them pending the determination of their appeal. The effect of the district court’s order was to reduce the amount required to be deposited.
The only reason for our acceptance of this proceeding and the vacating and setting aside of the district court’s order was to preserve for relators their statutory right to have their appeal from the original commissioner’s award heard and the deposit made in accordance therewith.
It requires very compelling reasons, and apparent injustice, to move this court to consider a district court ruling when the matter is still pending and not finally determined before such court. We felt this was such a situation and exercised our discretion solely in aid of the appeal by relators from the award. Were it otherwise, since relators’ appeal was pending, we would have declined to interfere. Since relief was sought and granted upon this basis the appeal may not be dismissed ex*174cept by consent of both parties or by order of the district court.
In such circumstances the petition for rehearing is denied.
Done this 29th day of November, 1962.